EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheryl Schindler on March 17, 2021.

It is noted that the After Final Amendment of 1/13/2021 was not entered.  Accordingly this amendment is based on the claims of 9/03/2020.

The application has been amended as follows: 

Claims 1, 3, 26-35 and 40 have been canceled.

Claim 5 has been replaced with the following:
5.	A method of treating cancer in a subject comprising the step of administering to said subject a therapeutically effective amount of:
(a) an expression vector comprising  a nucleic acid sequence that encodes a protein comprising the KPC1 sequence as set forth in SEQ ID NO: 4, or
(b) an expression vector comprising  a nucleic acid sequence that encodes a fused protein comprising the KPC1 sequence as set forth in SEQ ID NO: 4.


Claim 36 has been replaced with the following:
36.	The method of claim 5, wherein said expression vector is a viral expression vector.

Claim 37 has been replaced with the following:


Claim 38 has been replaced with the following:
38. The method of claim 5, wherein said method comprises administering the expression vector as described in (a). 

Claim 39 has been replaced with the following:
39. The method of claim 5, wherein said method comprises administering the expression vector as described in (b).

	Claim 42 has been added:
	42.	The method of claim 5, wherein said fused protein comprises an immunoglobulin, an antibody, an albumin, an albumin-binding moiety, or a combination thereof.

	Claim 43 has been added:
	43:	The method of claim 42, wherein said immunoglobulin comprises IgG.

	Claim 44 has been added:
	44.	The method of claim 5, wherein said expression vector is comprised within a pharmaceutical composition comprising a pharmaceutically acceptable carrier.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest that expression of KPC1 or a KPC1 fusion protein in the cytosol resulting in binding of KPC1 to p105 and the subsequent degradation of p105 to p50 can act to suppress tumor growth in a subject with cancer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643